Citation Nr: 1433922	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  09-13 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran is considered to have been a fugitive felon between October 18, 2006 and January 3, 2008, for VA compensation and pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to August 1981.

This case comes before the Board of Veterans' Appeals (Board) from a March 2008 rating action from the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran was a fugitive felon during the period from October 18, 2006 to January 3, 2008, for VA compensation and pension purposes.

In April 2014, the Veteran was afforded a videoconference hearing before Lesley A. Rein, who is the Acting Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  On October 18, 2006, a warrant was issued for the Veteran for a violation of parole; that warrant was cleared on January 3, 2008.
 
2.  The Veteran was incarcerated from November 30, 2006 to March 19, 2007, and from April 23, 2007 to December 9, 2007.
 
3.  From December 1, 2006 to January 3, 2008, the Veteran is not shown to have been either fleeing to avoid prosecution or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for the commission of a felony.



CONCLUSIONS OF LAW

1.  The Veteran was a fugitive felon and the termination of his disability compensation benefits payments for the period from October 18, 2006 to November 30, 2006, was proper.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665 (2013).
 
2.  From December 1, 2006 to January 3, 2008, the Veteran was not a fugitive felon, and the termination of his compensation during those times was unwarranted.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the relevant period on appeal, the Veteran was service-connected for a hiatal hernia with gastroesophageal reflux disease, evaluated as 10 percent disabling; he was also service-connected for two disabilities that were evaluated as 0 percent disabling (noncompensable).  

In May 2008, the RO notified the Veteran that he was the subject of an outstanding warrant, and that it therefore proposed to stop his compensation benefits for the period from October 18, 2006 to January 3, 2008, because he was a fugitive felon.  

In October 2008, the RO effectuated its proposed stop of benefits for the period from October 18, 2006 to January 3, 2008.  

The Veteran has appealed.  In his notice of disagreement, dated in October 2008, he stated that he was incarcerated during most of the time period in issue, and that, "At most I was a fugitive for 2-3 months, not for 2 years."  In his appeal (VA Form 9), received in April 2009, the appellant, who was in jail between November 2006 and March 2007, and from April to December of 2007, essentially argued that all of his warrants should have been cleared at the time he was released from incarceration (in March 2007) because "you cannot be released with a outstanding warrant."  He further argued that he was not returned to jail (in April 2007) for a violation of parole, such that he was not a fugitive felon at that time.

The Board notes that although the RO initially informed the Veteran that it had created an overpayment based on its action, that it did not do so, and that the issue is the propriety of the finding that the Veteran was a fugitive felon between October 18, 2006 and January 3, 2008.  See statement of the case, dated in April 2009.

Although additional evidence has been added to the claims file since the April 2009 statement of the case, this evidence is medical in nature and is not pertinent to the issue on appeal.  Therefore, a remand for issuance of a supplemental statement of the case is not required.  See 38 C.F.R. § 20.1304(c)(2013).

A veteran eligible for compensation may not be paid such benefit for any period during which he is a fugitive felon.  The term "fugitive felon" means a person who is a fugitive by reason of (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit a criminal offense, which is a felony under the laws of the place from which the person flees, or (B) violating a condition of probation or parole imposed for commission of a felony under a federal or state law.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n)(2) (2013).  

Both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution" as a condition of finding fugitive felon status.  Furthermore, courts examining the Social Security Administration statute have found that a person must have knowledge his apprehension be sought and there must be a finding of flight in order for benefits to be severed.  See Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005).  It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."  Thus, flight with intent to avoid or frustrate prosecution, custody or confinement must be considered except in cases of probation or parole violation. 

In other cases, the federal district courts have found that the SSA's interpretation that the mere presence of a warrant was sufficient to establish fugitive felon status was in contradiction to the underlying statute and regulations applicable to SSA benefits.  See Garnes v. Barnhardt, 352 F. Supp. 2d 1059, 1066 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004).  

The Board notes that VA's Adjudication Procedure Manual provides guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2013).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt X, Ch. 16.1.c.  When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date.  M21-1MR, Pt. X, Ch. 16.1.f. 

The VA Adjudication Procedures Manual is in direct conflict with precedent. VA presumes that an outstanding warrant creates a presumption of fugitive status, while precedent requires proof of knowledge of the warrant and flight.  The Board is not bound by VA adjudication manuals or similar administrative issue.  38 C.F.R. § 19.5 (2013).  In light of relevant precedent, the mere fact of an outstanding warrant is insufficient under the statute to find that the Veteran was fleeing.  See e.g., Oteze-Fowlkes.

VA has separate regulations involving the reduction of benefits for Veterans incarcerated for a felony that are independent of the rules for Veterans who are fugitive felons.  38 C.F.R. § 3.665(a) (2013).

The claims file includes several "reports of contact" (VA Form 119s), to include reports of contact with two parole agents, as well as printouts, reports, and statements from the California Department of Corrections and Rehabilitation, and statements from the Veteran.  This evidence shows the following: The Veteran was incarcerated at CIM (Correctional Institute for Men, Chino) until September 30, 2006, at which time he was paroled.  On October 18, 2006, the "Parr and Comm Services Division" (California regional parole office) in Sacramento issued a warrant for the Veteran.  On November 30, 2006, the Veteran was incarcerated, specifically, he was returned to CIM.  On March 19, 2007, he was paroled.  On April 23, 2007, he was again incarcerated.  On December 9, 2007, he was released on parole.  On January 3, 2008, the warrant was canceled by the California Department of Corrections and Rehabilitation.  

The Board finds that, for the periods from October 18, 2006 to November 30, 2006, the finding that the Veteran was a fugitive felon is warranted.  A warrant was issued for the Veteran on October 18, 2006 because he had violated the conditions of his parole.  38 C.F.R. § 3.665(n)(2)(ii).  The reduction of the Veteran's disability compensation benefits payments due to a fugitive felon status from October 18, 2006 to November 30, 2006, was proper and to this extent, the appeal is denied. 

For the period from December 1, 2006 to January 3, 2008, the evidence does not support a finding of flight, and fugitive felon status is not warranted.  The Veteran was incarcerated as of November 30, 2006 to March 19, 2007, and again from April 23, 2007 to December 9, 2007; he was in the custody of the jurisdiction that issued the warrant during those time.  The record does not show the Veteran received any notice that he was going to be prosecuted during this time, and there is no evidence to show that he attempted to evade the warrant.  Without such evidence, there can be no finding that he engaged in the intentional act of "fleeing from prosecution."  Despite the fact that the warrant was not cleared until January 2008, the Board finds that a person who is incarcerated following arrest based on a warrant cannot be said to be a fugitive from that warrant.  In addition, with regard to the period from March 19, 2007 to April 23, 2007, during which he was not incarcerated, there is nothing to show that he was in violation of a condition of probation or parole during this time, or that he was incarcerated at the end of this time period for that reason.  Accordingly, the Board finds there is no evidence of fleeing to avoid prosecution, as required by 38 C.F.R. § 3.665, or custody or confinement after conviction for a felonious offense or attempting to commit a felonious offense, or that he was violating a condition of probation or parole imposed for the commission of a felony during the relevant time at issue.  Thus, the Veteran was not a "fugitive felon" within the meaning of the applicable law and the suspension of his VA disability compensation for the period from December 1, 2006 to January 3, 2008 was not in accordance with law and must be reinstated.  

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, to the extent that the claim has been denied, where, as here, the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).


ORDER

The reduction of the Veteran's disability compensation benefits payments due to fugitive felon status, from October 18, 2006 to November 30, 2006, was proper and to this extent the appeal is denied. 

For the period from December 1, 2006 to January 3, 2008, the Veteran was not a fugitive felon, his VA disability compensation was improperly suspended, and to this extent the appeal to reinstate his benefits for this period is granted.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


